DETAILED ACTION
	The receipt is acknowledged of applicant’s election filed 12/02/2020; and IDS(s) filed: 06/22/2020, 02/06/2020, and 12/13/2019.

	Claims 1-55 previously presented. Claims 28 and 29 have been canceled and claims 56 and 57 have been added by the amendment filed 12/02/2020.

	Claims 1-27 and 30-57 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, and species of: a) inhalable formulation of claim 8, b) inhaler adapted for intranasal inhalation and oral inhalation of claim 24, c) intranasal delivery and oral inhalation of claim 1, d) liquid or suspension of claim 32, e) first and second doses are the same of claim 40, and f) active agent is epinephrine of claim 1. Claims readable on the elected invention and species are: 1-6, 8-12, 15, 24, 32, 40, 42, 43, 56 and 57. Election in the reply filed on 12/02/2020 is acknowledged.

Claims 7, 13, 14, 16-23, 25-31, 33-39, 41, 44-55 are withdrawn from further inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/02/2020.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Applications No. 16/578,064, 16/130,325, 15/818,056 and 14/32,561, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
There is not adequate support for some limitation recited in the instant claims in the previously filed applications. For example, application No. 14/32,561 does not disclose “epinephrine”, “nasal delivery” or “two inhalable doses, first administered 
Thus, Applicant does not have sufficient support in the parent applications to earn the priority date of the instantly claimed “two doses by nasal inhalation delivery”.
Accordingly, the filing date of the present application, which is 11/08/2019, will be considered for examining instant claimed method in terms of the delivery of two epinephrine doses by nasal inhalation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-12, 15, 24, 32, 40, 42, 43, 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US 2015/0005356) in view of Wassenaar et al. (US 2005/0268915), both references are currently cited on PTO 892.

Applicant Claims 
Claim 1 is directed to a method of elevating plasma epinephrine levels, the method comprising:
providing at least one inhalable 1-epinephrine formulation to a subject by dispensing at least a first dosage of the at least one inhalable 1-epinephrine formulation from an at least one dispensing container into or past at least one of said subject’s nostrils for nasal inhalation or intranasal delivery, and
dispensing at least a second dosage of the at least one inhalable 1-epinephrine formulation from the at least one dispensing container into or past said subject’s mouth for oral inhalation:
wherein the at least one inhalable 1-epinephrine formulation is adapted for transmucosal absorption, and
at least one of blood pressure, pulse, and breathing is maintained or substantially stabilized or normalized in the subject. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Fleming teaches methods of treating a subject in acute severe anaphylaxis by administering a pharmaceutical composition of epinephrine intranasally to the nasal mucosa (abstract; ¶ 0017). The reference teaches treatment of anaphylaxis, bronchospasm or cardiac arrest in subjects or for increasing mean arterial pressure in subjects outside ER or situations in battlefield or hypotensive shock. The reference teaches a fast onset time of epinephrine compositions that are suitable for intranasal use and have a capacity for providing high blood plasma epinephrine concentrations rapidly after administration (¶¶ 0026, 0030, 0095). The composition is administered to mucosal surfaces of the nasal cavities using inhaler devices comprising a reservoir and means for expelling the pharmaceutical dose in the form of a spray, wherein a quantity of the pharmaceutical composition is contained within the reservoir/container. The device can expel a single or multiple doses. The device can be programmed to dispense one or more pharmaceutical dose. The nasal spray is designed for discharge of multiple spray doses, e.g., 1 to 10 or more. It may be designed to administer the intended dose with multiple sprays, e.g., two sprays, e.g., one in each nostril, or as a plasma levels which is at least 2-fold, preferably 3 to 10-fold more than baseline levels, within 20, 15, 10, 5 and 3 minutes (Tmax), followed by a sustained therapeutic efficacy of the drug for at least 60, 50, 40, 30 minutes after administration (¶ 0018). The dose has volume up to 200 µl when administered from inhaler (¶ 0024), which is equivalent to 0.2 mL. The reference teaches composition of epinephrine in the form of liquid or suspension of particles comprising pharmaceutically acceptable excipients (¶¶ 0022, 0074). The reference teaches the use of multiple dose device for multiple doses, or single use device, one for each dose (¶¶ 0023, 0089). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Fleming teaches multiple doses administered from inhaler, and while 
Wassenaar teaches adapting an oral inhaler device with a nasal adaptor. The nasal adaptor permits an oral inhaler device to provide oral inhalation and nasal inhalation. The nasal adaptor can be attached to the oral inhaler when needed. The inhaler comprises container comprises the active agent, and is adapted for both oral inhalation and to deliver the active agent to the nostril. The device minimizes the amount of active agent lost by nasal administration. The inhaler can administer the active agent to the nasal mucosa and down to the bronchial tree and lungs depositing the active agent throughout. In this manner a nasally delivered active agent would travel down the same route as an allergen would--the nostril, nasal cavity, nasopharynx, trachea, bronchi and lung tissues (abstract; ¶¶ 0012, 0013, 0018, 0057- 0059, 0066, 0070, 0092). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to elevate plasma epinephrine level to treat anaphylaxis in subject in need thereof by administering multiple doses of epinephrine from an inhaler device to the nasal mucosa and down to the airway and further administer epinephrine to the lung by inhalation in case of bronchospasm as 
All the elements of claim 1 are taught by the combination of Fleming and Wassenaar.
Regarding claim 2 that the first dosage and the second dosage are provided at least five minutes apart, Fleming teaches the dose may be repeated a number of times if the patient is refractory or experiences rebound anaphylaxis, and teaches the intranasal epinephrine composition provides an initial rise in epinephrine plasma levels within 3-20 minutes, followed by a sustained therapeutic efficacy of the drug for at least 60, 50, 40, 30 minutes after administration. This teachings would have suggested to one having ordinary skill in the art to administer the second dose within 3-20 minutes from 
Regarding claim 3 that the subject is experiencing or anticipating at least one of severe allergy, anaphylaxis, anaphylactic shock, sepsis, septic shock, respiratory difficulty, and cardiac difficulty, these conditions are taught by Fleming.
Regarding claim 4 that the method is performed when an at least one injection of an injectable liquid I-epinephrine formulation is not available or is not possible, Fleming teaches that epinephrine can be administered intranasally outside the ER wherein epinephrine injections, and injections in general, are not available.
Regarding claim 5 that the method is performed at least until emergency medical services arrives to treat or transport said subject, this is an expected common practice performed by personnel in or outside the medical field in emergency situation to initiate any possible treatment when available till medical service arrives.
Regarding claim 6 that the subject is a soldier on a battlefield, this is taught by Fleming.
Regarding claim 8 that a third dose of epinephrine can be administered, Fleming teaches repeated doses of epinephrine.
Regarding claim 9 to alternate the subject nostrils between dosages, Fleming teaches each dose can be administered in a different nostril.
Regarding the dosages of epinephrine of 0.1-50 mg, 1-15 mg, and 2-8 mg as claimed by claims 10, 11 and 12, respectively, Fleming teaches from 0.05 mg to 10 mg, See MPEP 2144.05 [R-5].
Regarding the dosage volume of 0.05-0.35 mL as claimed by claim 15, Fleming teaches up to 200 µl, which is equivalent to up to 0.2 mL that falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the elected device of administration as claimed by claim 24 of inhaler adapted for both nasal and oral inhalation this is taught by Wassenaar.
Regarding the elected liquid formulation as claimed by claim 32, it is taught by Fleming.
Regarding claim 40 that the second dosage include the same amount of epinephrine as the first dosage, Fleming teaches repeating the dose, which implies the same dose. In any event, one having ordinary skill in the art would have determined the amount of each dose based on the individual patient needs. 
Regarding adjustable dosage as claimed by claim 42, Fleming teaches the dose is adjusted so that patient can receive the exact optimal dose and teaches the dose varies in accordance with the body weight or maturity of the patient.
Regarding the composition comprising excipients claimed by claim 43, this is taught by Fleming. 
Regarding claim 56 that the first and second doses are provided one before the 
Regarding claim 57 that first dose is dispensed from first container and the second dose is dispensed from second container, Fleming teaches the use of single device for multiple doses, or multiple devices, one for each dose. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./